PER CURIAM.
Defendant appeals from an order denying his motion for posteonvietion relief. We affirm.
The trial court denied defendant’s motion on the ground that “the court has no jurisdiction.” That conclusion was erroneous; the court did have jurisdiction, as the motion was timely pursuant to Wood v. State, 750 So.2d 592 (Fla.1999). On the merits, however, the defendant was not *440entitled to the relief he sought. See Major v. State, 790 So.2d 550 (Fla. 3d DCA 2001); Espinosa v. State, 785 So.2d 583 (Fla. 3d DCA 2001); Ford v. State, 753 So.2d 595, 596 (Fla. 3d DCA 2000) (“[Neither the' defense attorney nor the trial court is duty-bound to anticipate the defendant’s recidivism and warn him of the sentence-enhancing consequences his plea may have for any future crimes he commits.”).
AFFIRMED.